           Case 2:18-cr-00255-JAD-EJY Document 30 Filed 10/01/19 Page 1 of 14



 1                               UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 United States of America,                                  Case No.: 2:18-cr-00255-JAD-EJY

 4                   Plaintiff                                      Order Regarding Trial

 5 v.

 6 Charles Ellis,

 7                   Defendant

 8         1. Attached hereto is a list of the civil and criminal cases that are presently scheduled for

 9 the trial stacked calendar before the Honorable Jennifer A. Dorsey, United States District Judge,

10 in Las Vegas, Nevada, beginning on Tuesday, November 19, 2019, at 9:00 a.m. in Courtroom

11 6D.

12         2. Lead trial counsel for all parties in civil and criminal cases, and all pro se parties, must

13 appear in Courtroom 6D on Monday, October 28, 2019, at 1:30 p.m. for Calendar Call. Unless

14 a party in a civil case is appearing pro se, the individual parties in civil cases will not be required

15 to appear for Calendar Call unless the Court directs otherwise. Defendants in criminal cases are

16 required to be present at calendar call.

17         3. Counsel and their clients will be excused from Calendar Call if settlement papers have

18 been filed in a civil case or a defendant’s plea of guilty or nolo contendere has been received in a

19 criminal case prior to the date scheduled for Calendar Call.

20         4. At Calendar Call, all cases that remain to be tried will be ranked in order of trial. The

21 Court may also schedule a final Pretrial Conference to address outstanding issues including any

22 Motions in Limine that have not been previously ruled upon. Thereafter, the Court will not grant

23 a continuance to any party absent a showing of good cause. Unless the Court otherwise directs,
          Case 2:18-cr-00255-JAD-EJY Document 30 Filed 10/01/19 Page 2 of 14



 1 the cases will be tried one after the other on TWENTY-FOUR (24) HOURS’ notice from the

 2 Courtroom Administrator. Criminal cases will be given priority, and if multiple criminal must be

 3 tried in a single stack, the cases will be prioritized according to their must-be-tried dates.

 4         5. WITNESSES. The parties must immediately subpoena all witnesses for the trial date

 5 and time as listed above. Inasmuch as some cases will be tried in a trailing fashion, the

 6 subpoenas should contain a special instruction from counsel directing witnesses to contact the

 7 office of counsel for further instructions prior to appearing for trial. Witnesses are not required

 8 to be present at the Calendar Call.

 9         6. USE OF EVIDENCE-DISPLAY EQUIPMENT. Counsel wishing to utilize the

10 court’s evidence-display equipment must contact the Courtroom Administrator prior to Calendar

11 Call to determine its availability and to arrange for training, if needed.

12         7. EXHIBITS. No later than 12:00 p.m. on the day of Calendar Call, the parties must

13 file a complete list of all exhibits intended to be used during the trial and serve a copy upon all

14 other parties. Numerals must be used to identify all exhibits: Plaintiff’s exhibits should be

15 marked 1 through 500; defendant’s exhibits should be marked 501 through 1000. The exhibits

16 must be listed on a form provided by the Courtroom Administrator or obtained from the Court’s

17 website www.nvd.uscourts.gov, as long as it conforms to the requirements of the form that is

18 provided by the clerk.

19         In any case that involves fifteen or more document exhibits, each exhibit must be placed

20 in a loose-leaf binder behind a tab noting the number of each exhibit. The binder must be clearly

21 marked on the front and side with the case caption and number and the sequence of exhibits. At

22 the beginning of trial, counsel must provide the Courtroom Administrator with the binder

23 containing the original exhibits and a courtesy set for both the opposing side and the trial judge.



                                                      2
          Case 2:18-cr-00255-JAD-EJY Document 30 Filed 10/01/19 Page 3 of 14



 1         8. PROPOSED JURY VOIR DIRE QUESTIONS. The Court primarily conducts the

 2 jury selection process on her own. No later than 12:00 p.m. on the day of Calendar Call, the

 3 parties must file any proposed jury voir dire questions that any party requests the Court to pose

 4 to prospective jurors at the time of jury selection.

 5         9. WITNESS LISTS. No later than 12:00 p.m. on the day of Calendar Call, the parties

 6 must file a list of witnesses expected to be called on behalf of each party. The Court will read

 7 this list to the jury venire during the selection process to clear conflicts.

 8         10. CHANGE-OF-PLEA HEARINGS IN CRIMINAL CASES. Change-of-plea

 9 hearings in criminal cases will be set for CALENDAR CALL unless otherwise scheduled. It is

10 the joint responsibility of counsel for the United States and for the defendant to ensure that a

11 copy of the plea agreement be emailed to Courtroom Administrator Danielle Cacciabaudo at

12 danielle_cacciabaudo@nvd.uscourts.gov prior to the date the plea of guilty or nolo contendere is

13 to be taken. The original, signed plea agreement must be submitted to the Courtroom

14 Administrator the day of the hearing. It is also the responsibility of counsel for the United States

15 to ensure that any necessary produce orders or Writs of Habeas Corpus Ad Prosequendum are

16 timely delivered to the United States Marshal to ensure the presence of all in-custody defendants

17 for change of plea, and to ensure proper notification for the attendance of any court interpreter

18 who may be required for the particular case.

19         11. JURY INSTRUCTIONS. No later than 12:00 p.m. on the day of Calendar Call, the

20 parties must jointly file a set of agreed-upon jury instructions and proposed verdict forms. The

21 parties must also submit additional proposed jury instructions and verdict forms. A copy of all

22 the jury instructions and verdict forms must also be emailed in Word format to the Courtroom

23 Administrator at danielle_cacciabaudo@nvd.uscourts.gov. The parties must comply with the



                                                       3
           Case 2:18-cr-00255-JAD-EJY Document 30 Filed 10/01/19 Page 4 of 14



 1 Order Regarding Pretrial Procedure previously entered in the case. All proposed jury

 2 instructions submitted by the parties should be concise, understandable, and neutral statements of

 3 law. Argumentative jury instructions are improper, will not be given, and should not be

 4 submitted.

 5         12. CRIMINAL CASES: TRIAL MEMORANDUM. In all criminal cases, the United

 6 States must file under-seal its trial memorandum before 12:00 p.m. on the day of Calendar Call.

 7 A courtesy copy for the court must also be submitted to Courtroom Administrator, Danielle

 8 Cacciabaudo, prior to Calendar Call. The Government’s Trial Memorandum must be served on

 9 counsel for defendant(s) prior to the commencement of the first day of trial and will be unsealed

10 at that time.

11         13. CIVIL CASES: TRIAL BRIEFS, PROPOSED FINDINGS OF FACTS, AND

12 CONCLUSIONS OF LAW. To the extent they have not already done so in accordance with

13 the Court’s Joint Pretrial Order, the parties must file their trial briefs no later than 12:00 p.m. on

14 the day of Calendar Call. Additionally, in all civil cases to be tried before the court sitting

15 without a jury, the parties must file proposed Findings of Fact and Conclusions of Law and also

16 email a copy to the Courtroom Administrator at danielle_cacciabaudo@nvd.uscourts.gov in

17 Word format.

18         14. EXPEDITED OR DAILY TRANSCRIPTS. Any party that will require expedited

19 or daily transcripts must notify the Court Reporter, Amber McClane, at 702-384-0429 or

20 Amber_Mcclane@nvd.uscourts.gov immediately upon receipt of this order. Failure to timely

21 notify the Court Reporter may result in the refusal to provide expedited or daily transcripts.

22         15. SANCTIONS. As the Local Rules of Practice of this Court contemplate, the Court

23 will consider the imposition of sanctions against any attorney or party appearing pro se who: (1)



                                                      4
          Case 2:18-cr-00255-JAD-EJY Document 30 Filed 10/01/19 Page 5 of 14



 1 fails to timely file trial briefs, suggested voir dire questions, proposed jury instructions, or

 2 proposed findings of fact and conclusions of law; (2) fails to comply with any provision of this

 3 order; or (3) fails to timely comply with any other order that schedules deadlines for trial

 4 preparation.

 5         16. CONSENT TO TRIAL BEFORE A MAGISTRATE JUDGE. All parties in civil

 6 actions are reminded of their right, subject to the Court’s approval, to consent to trial before a

 7 United States Magistrate Judge under Title 28, United States Code, Section 636(c)(2). The right

 8 to proceed before a magistrate judge in a civil case includes bench and jury trials. Any appeal

 9 from a judgment resulting in a trial before a magistrate judge must be taken directly to the United

10 States Court of Appeals.

11         17. CONTACT PERSON. All questions and information regarding the trial calendar

12 must contact the Courtroom Administrator, Danielle Cacciabaudo, at (702)-464-5414 or

13 Danielle_Cacciabaudo@nvd.uscourts.gov. DO NOT CALL CHAMBERS.

14         IT IS SO ORDERED.

15         DATED: 10/1/2019

16                                                 _________________________________
                                                   JENNIFER A. DORSEY
17                                                 U.S. DISTRICT JUDGE

18

19

20

21

22

23



                                                      5
  Case 2:18-cr-00255-JAD-EJY Document 30 Filed 10/01/19 Page 6 of 14


                           UNITED STATES DISTRICT COURT
                                DISTRICT OF NEVADA
                                LAS VEGAS, NEVADA
                                  COURTROOM 6D

                           TUESDAY, NOVEMBER 19, 2019

PRESENT:
THE HONORABLE JENNIFER A. DORSEY, U.S. DISTRICT JUDGE



Danielle Cacciabaudo                                              Amber McClane
Courtroom Administrator                                          Reporter/Recorder

                                     9:00 A.M.

2:13-cr-00368-JAD-VCF                      UNITED STATES OF AMERICA
                                           v.
                                           JOHN DAVID YODER (2)
JURY TRIAL
                                           (In Custody)


COUNSEL FOR GOVERNMENT:                    COUNSEL FOR DEFENDANT:
Elham Roohani, AUSA                        John Dolan, Esq.
Christopher Burton, AUSA                   Jennifer Waldo, CJA
  Case 2:18-cr-00255-JAD-EJY Document 30 Filed 10/01/19 Page 7 of 14


                          UNITED STATES DISTRICT COURT
                               DISTRICT OF NEVADA
                               LAS VEGAS, NEVADA
                                 COURTROOM 6D

                          TUESDAY, NOVEMBER 19, 2019

PRESENT:
THE HONORABLE JENNIFER A. DORSEY, U.S. DISTRICT JUDGE



Danielle Cacciabaudo                                                Amber McClane
Courtroom Administrator                                            Reporter/Recorder

                                    9:00 A.M.

2:17-cr-00167-JAD-NJK                     UNITED STATES OF AMERICA
                                          v.
                                          MARQUES AVONTA BUTLER (1)
JURY TRIAL
                                          (On Bond)


COUNSEL FOR GOVERNMENT:                   COUNSEL FOR DEFENDANT:
Robert Knief, AUSA                        Rebecca Levy, AFPD
                                          Katherine Tanaka, AFPD
  Case 2:18-cr-00255-JAD-EJY Document 30 Filed 10/01/19 Page 8 of 14


                           UNITED STATES DISTRICT COURT
                                DISTRICT OF NEVADA
                                LAS VEGAS, NEVADA
                                  COURTROOM 6D

                           TUESDAY, NOVEMBER 19, 2019

PRESENT:
THE HONORABLE JENNIFER A. DORSEY, U.S. DISTRICT JUDGE



Danielle Cacciabaudo                                            Amber McClane
Courtroom Administrator                                        Reporter/Recorder

                                     9:00 A.M.

2:17-cr-00252-JAD-VCF                      UNITED STATES OF AMERICA
                                           v.
                                           WILLIAM C. ETHERIDGE (1)
JURY TRIAL
                                           (In Custody)


COUNSEL FOR GOVERNMENT:                    COUNSEL FOR DEFENDANT:
Nicholas Dickinson, AUSA                   Paul Riddle, AFPD
  Case 2:18-cr-00255-JAD-EJY Document 30 Filed 10/01/19 Page 9 of 14


                          UNITED STATES DISTRICT COURT
                               DISTRICT OF NEVADA
                               LAS VEGAS, NEVADA



                          TUESDAY, NOVEMBER 19, 2019

PRESENT:
THE HONORABLE JENNIFER A. DORSEY, U.S. DISTRICT JUDGE



Danielle Cacciabaudo                                             Amber McClane
Courtroom Administrator                                         Reporter/Recorder

                                    9:00 A.M.

2:18-cr-00096-JAD-EJY                     UNITED STATES OF AMERICA
                                          v.
                                          CESAR JESUS HERNANDEZ (1)
JURY TRIAL
                                          (In Custody)


COUNSEL FOR GOVERNMENT:                   COUNSEL FOR DEFENDANT:
Linda Mott, AUSA                          Shari Kaufman, AFPD
  Case 2:18-cr-00255-JAD-EJY Document 30 Filed 10/01/19 Page 10 of 14


                          UNITED STATES DISTRICT COURT
                               DISTRICT OF NEVADA
                               LAS VEGAS, NEVADA
                                 COURTROOM 6D

                          TUESDAY, NOVEMBER 19, 2019

PRESENT:
THE HONORABLE JENNIFER A. DORSEY, U.S. DISTRICT JUDGE



Danielle Cacciabaudo                                            Amber McClane
Courtroom Administrator                                        Reporter/Recorder

                                    9:00 A.M.

2:18-cr-00255-JAD-EJY                     UNITED STATES OF AMERICA
                                          v.
                                          CHARLES ELLIS (1)
JURY TRIAL
                                          (On Bond)


COUNSEL FOR GOVERNMENT:                   COUNSEL FOR DEFENDANT:
Patrick Burns, AUSA                       Donald Green, Esq.
  Case 2:18-cr-00255-JAD-EJY Document 30 Filed 10/01/19 Page 11 of 14


                          UNITED STATES DISTRICT COURT
                               DISTRICT OF NEVADA
                               LAS VEGAS, NEVADA
                                 COURTROOM 6D

                          TUESDAY, NOVEMBER 19, 2019

PRESENT:
THE HONORABLE JENNIFER A. DORSEY, U.S. DISTRICT JUDGE



Danielle Cacciabaudo                                             Amber McClane
Courtroom Administrator                                         Reporter/Recorder

                                    9:00 A.M.

2:18-cr-00317-JAD-VCF                     UNITED STATES OF AMERICA
                                          v.
                                          GLEN EDWARD GARNER (1)
JURY TRIAL
                                          (On Bond)


COUNSEL FOR GOVERNMENT:                   COUNSEL FOR DEFENDANT:
Kevin Schiff, AUSA                        Richard Pocker, CJA
  Case 2:18-cr-00255-JAD-EJY Document 30 Filed 10/01/19 Page 12 of 14


                          UNITED STATES DISTRICT COURT
                               DISTRICT OF NEVADA
                               LAS VEGAS, NEVADA
                                 COURTROOM 6D

                          TUESDAY, NOVEMBER 19, 2019

PRESENT:
THE HONORABLE JENNIFER A. DORSEY, U.S. DISTRICT JUDGE



Danielle Cacciabaudo                                           Amber McClane
Courtroom Administrator                                       Reporter/Recorder

                                    9:00 A.M.

2:18-cr-00321-JAD-NJK                     UNITED STATES OF AMERICA
                                          v.
                                          ANGELO TAYLOR (1)
JURY TRIAL
                                          (In Custody)


COUNSEL FOR GOVERNMENT:                   COUNSEL FOR DEFENDANT:
Susan Cushman, AUSA                       Paul Riddle, AFPD
Allison Reese, AUSA
  Case 2:18-cr-00255-JAD-EJY Document 30 Filed 10/01/19 Page 13 of 14


                          UNITED STATES DISTRICT COURT
                               DISTRICT OF NEVADA
                               LAS VEGAS, NEVADA
                                 COURTROOM 6D

                          TUESDAY, NOVEMBER 19, 2019

PRESENT:
THE HONORABLE JENNIFER A. DORSEY, U.S. DISTRICT JUDGE



Danielle Cacciabaudo                                               Amber McClane
Courtroom Administrator                                           Reporter/Recorder

                                    9:00 A.M.

2:19-cr-00095-JAD-VCF                     UNITED STATES OF AMERICA
                                          v.
                                          ROBERT MARCELLUS JONES (1)
JURY TRIAL
                                          (In Custody)


COUNSEL FOR GOVERNMENT:                   COUNSEL FOR DEFENDANT:
Brian Whang, AUSA                         Monique Kirtley, AFPD
  Case 2:18-cr-00255-JAD-EJY Document 30 Filed 10/01/19 Page 14 of 14


                          UNITED STATES DISTRICT COURT
                               DISTRICT OF NEVADA
                               LAS VEGAS, NEVADA
                                 COURTROOM 6D

                          TUESDAY, NOVEMBER 19, 2019

PRESENT:
THE HONORABLE JENNIFER A. DORSEY, U.S. DISTRICT JUDGE



Danielle Cacciabaudo                                               Amber McClane
Courtroom Administrator                                           Reporter/Recorder

                                    9:00 A.M.

2:14-cv-01773-JAD-DJA                     MICHELLE MCKENNA
                                          v.
                                          DAVID Z. CHESNOFF, CHTD. P.C., ET AL
JURY TRIAL



COUNSEL FOR PLAINTIFF(s):                 COUNSEL FOR DEFENDANT(s):
Dennis Kennedy, Esq.                      Brian Terry, Esq.
Sarah Harmon, Esq.                        Philip Goodhart, Esq.
Kelly Stout, Esq.                         Kenneth Lund, Esq.
                                          Sean Cooney, Esq.
